PER CURIAM.
The appellant seeks review of an order of the trial court denying his motion seeking relief, pursuant to Criminal Procedure Rule No. 1. In May of 1963, the appellant filed a prior motion to vacate his judgment and sentence. This motion was denied by the trial court, which was affirmed by this court. See: Hall v. State, Fla.App.1964, 162 So.2d 324.
The appellant then filed another petition to vacate, which is the subject matter of the instant appeal. This petition contained the following grounds: (1) Illegal arrest (2) Unreasonable delay in taking before a committing magistrate. (3) Held incommunicado. (4) Illegal search and seizure. (S) That the prosecutor knowingly used perjured testimony. (6) That the appellant had been coerced into giving a confession and, while said confession wasn’t admitted into evidence, the prosecuting attorney remarked that appellant had confessed his guilt. (7) The prosecutor tampered with the jury. The first five of the above grounds are identical with the grounds made in the petition filed in May, 1963.
The trial court conducted an evidentiary hearing, at which the appellant testified in his own behalf. At the conclusion of all the evidence, the trial court entered the order appealed denying the appellant’s motion to vacate, holding that the grounds raised by the appellant’s second motion were (1) repetitious, as having been raised by the appellant’s first petition; or (2) not proper grounds for collateral attack; or (3) not supported by the evidence and testimony adduced at the petitioner’s hearing on his Criminal Procedure Rule No. 1 motion.
*278We affirm. See: Manning v. State, Fla.App.1964, 167 So.2d 616; Rankin v. State, Fla.App.1964, 168 So.2d 324; Thompson v. State, Fla.App.1965, 176 So.2d 564; Harris v. State, Fla.App.1965, 177 So.2d 543; Coyner v. State, Fla.App.1965, 177 So.2d 715.
Affirmed.